Upon Reading the Petition of the Complainants Snow and Eagle Setting forth That Henry Prow and Andrew Buck Marriners being two Material Witnesses for the Petitioners in this Cause are Speedily going from this Province, to parts beyond the Seas, Whereby the Petitioners were apprehensive They should loose the Benefit and Advantage of theire Testimony unless they were Examined, de bene esse.  It was therefore Prayed That the said Henry Prow and Andrew Buck might be Examined de bene esse, On Interrogatorys before the Examiner of this Court in order to preserve the benefit of theire Testimony to the Complainants, And the said Complainants haveing fyled theire Affidavit to the truth of the Allegations contained in theire said Petition, and the Defendants Council praying only to have Liberty to fyle Interrogatorys and Cross Examine the said Witnesses It is by this Court Ordered accordingly.
Ordered That the following Causes be Sett downe to be heard On Thursday the 18th day of March next, without further Notice Vizt
Guerard con Clifford, Plea
Dicks con Saltus, Demur
Dyson con Parriss, Demur
Drake con Porter, Exceptions
Ordered That for the future, The Attorneys shall give to each other, Twelve days Notice in Writing (before the days appointed by the Act for Solemn Hearings) Of their Setting down their Causes to be heard.
Adjourned to Thursday the 18th day of March next.
Hen Hargrave Deputy Register in Cane.